                                                                              U.S. DISTRICT COURT
                                        ?Hnttetr States! IBisetdtt Court                ck d v
                        Jfor t|ie ^outl^em Btotdct of <fleorg|i "                            °
                                         Wapttonsi BtbtOton
              JUAN ENRIQUEZ MARROQUIN,

                           Plaintiff,                         CIVIL ACTION NO.: 5:18-cv-86


                   V.



              CORE CIVIC,INC.; and OFFICER LOCKE,

                           Defendants.

                                                 ORDER


                   After an independent and de novo review of the entire

              record, the undersigned concurs with the Magistrate Judge's

              Report and Recommendation.        Dkt. No. 9.   No party to this case

              has filed any Objections.        Accordingly, the Court ADOPTS the

              Magistrate Judge's Report and Recommendation as the opinion of

              the Court.    The Court DISMISSES without prejudice Plaintiff's

              Complaint, dkt. no. 1, DIRECTS the Clerk of Court to CLOSE this

              case and enter the appropriate judgment of dismissal, and DENIES

              Plaintiff in forma pauperis status on appeal.

                  SO ORDERED, this                                        I    / 2019.




                                             HON. EISA GODBEY WOOD, JUDGE
                                             U^IJED STATES DISTRICT COURT
                                             SOOtHERN district of GEORGIA



A0 72A
(Rev. 8/82)
